


117 HRES 664 IH: Commemorating the anniversary of the invasion of Poland and recognizing the importance of the United States alliance with the Republic of Poland.
U.S. House of Representatives
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 664
IN THE HOUSE OF REPRESENTATIVES

September 20, 2021
Mr. Suozzi (for himself, Mr. Costa, Ms. Titus, Mr. Jacobs of New York, Mr. Higgins of New York, and Mr. Krishnamoorthi) submitted the following resolution; which was referred to the Committee on Foreign Affairs

RESOLUTION
Commemorating the anniversary of the invasion of Poland and recognizing the importance of the United States alliance with the Republic of Poland.


Whereas, on September 1, 1939, German forces led by Adolf Hitler attacked the Republic of Poland; Whereas, on September 17, 1939, Soviet forces led by Joseph Stalin attacked the Republic of Poland;
Whereas, subsequent to the completion of the invasion, the Republic of Poland was divided under the terms of the Secret Protocol of the Molotov–Ribbentrop Pact, which was signed on August 23, 1939; Whereas Adolf Hitler issued the command to invade with orders to send to death mercilessly and without compassion, men, women, and children of Polish derivation and language;
Whereas, in Poland, a traditionally tolerant country that was home to Europe’s largest Jewish population, German occupying forces established death camps where millions were murdered; Whereas Poland lost a higher percentage of its population than any other nation in World War II due to the genocide perpetrated by occupying forces;
Whereas an estimated 6,000,000 Poles were killed, roughly half of whom were Jewish; Whereas relations between the United States and Poland date back several centuries;
Whereas Polish settlers first arrived in Jamestown in 1608; Whereas the current relationship between the United States and the Republic of Poland is deep and mutually beneficial to both countries;
Whereas, since the collapse of communism in Europe, the Republic of Poland’s prosperity and integration into Western institutions has provided a model for other countries in the region; Whereas the addition of the Republic of Poland to the North Atlantic Treaty Organization (NATO) in 1999 has strengthened the alliance and provided a crucial bulwark against aggression by Russia; and
Whereas the Department of State describes the Republic of Poland as a stalwart ally in Central Europe and one of the United States’ strongest partners in fostering security and prosperity regionally, throughout Europe, and the world: Now, therefore, be it  That the House of Representatives—
(1)honors the millions of Poles who lost their lives during the invasion and occupation of Poland; (2)encourages increased education about the atrocities committed by occupying forces against the Poles;
(3)recognizes the critical role that the Republic of Poland plays in maintaining stability and security in Europe; and (4)calls for the strengthening and broadening of diplomatic, economic, and security ties between the United States and the Republic of Poland.

